        case 1:10-cr-00391-CM Document 1945 Filed 06/18/21 Page 1 of 4
L.\W OFF1CES OF
LONDON & ROBIN
IRA D. LONDON (ret.)
AVROM ROBIN




VIA ECF and EMAIL

June 18, 2021

The Honorable Colleen McMahon
United States District Cou1t Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


                              Re:



 Dear Judge McMahon:
        I write regarding my client Ronald Woody, to request early termination of supe
 release, pursuant to 18 U.S.C. § 3583(e).

                                         BACKGROUND

          On June 21, 2011 the Court sentenced Mr. Woody to the mandatory minimum o 120
  months, and also credited him for 39 months and 10 days for time served in New York tate
  prison for the same offense. Mr. Woody was given five years of supervised release.
  Mr. Woody had previously entered plea of guilty pursuant to a plea agreement in this d g case .
                                                         .
          On June 3, 2016 Mr. Woody's supervised release term began, immediately afte his
  release from federal prison. His original term of supervised release would have ~xpired on June
  2, 2021.
        However, in October of 2016, while on supervised release, due to his use of m 1Juana,
  Mr. Woody violated the terms of his supervision.
           On February 1. 2017, after admitting to that violation, your Honor sentenced  . Woody
   to five months impriso11IDent, revoked his supervised release, and imposed a new term f
   supervised release of five years.
          On June 30, 2017, after his release from federal prison on the violation, Mr. W ody
   began his new term of supervised release, with an expiration date of June 2.2.;..2.02 --
                                                                           : l '.->DC ~D. ·y
                                                                                                -===:::t:====~
                                                                           I

                                                                              '.)OCC~IE~T
                                                                          : : ELECTROl>;lCALLY
                                                                               DOC #:   __J1----+-+,,.....,.~·+-
                                                                                                           ]
        case 1:10-cr-00391-CM Document 1945




         As of the present date l\rir. Woody has served almost four years of his supervised
te1111 without incident. He has just over one year remaining.

        Mr. Woody is now 36 years old and still living in Newburgh. New York. He is sh 1ing a
rented house with his sister, who works full time as a home health aid. Mr. Woody's son s three
years old, and he co-parents with the child's mother, Whitney Henry. Although Mr. Wo y and
Ms. Henry are not living together, they are on good terms.

        Mr. Woody is not working at present due to an injury be sustained in a car accide
September 2020. The period from the accident to the present date is the only period ofti e he
has not been working since his release in 2017. As of last week, he started looking for w rk
again, and expects to find employment soon.

        Immediately after his release at the end of June 2017 he began a school course in
welding. While in school during the day, he took a truck delivery job at night with D - n
Donuts. He also worked at Unitec Hospital Linen Supply for a short time. After graduati n he
got a job through the school at a welding company, Ohanna Metals, in Newburgh, from 017-
2018. He then took a job driving a truck for Zahar Foods in Newburgh, for 4 or 5 month . Then
he went to work at Martin Brower Warehouse, a warehouse that many local McDonald'
restaurants get supplies from. He drove a forklift there, and loaded and unloaded trucks. e
whole staff at that warehouse was laid off for a period of time when many of the emplo
including Mr. Woody, becan1e ill with Covid-19.

        Mr. Woody uses his time now caring for his son and his sister's child while the
 are working.
        Mr. Woody is presently repm1ing to USPO Christina Alexander in the SDNY.
 Alexander told me in a phone call on April 22, 2021, "We are in support of early te1mir
 is compliant, has no issues, has kept us up to date, have no reason to keep him.,,

         Mr. Woody is on low intensity supervision, checking in periodically as directed
  and Facetime with his probation officer.




                   STATUTORY AND CASE LAW BASIS FOR THIS REQUEST

          18 U.S.C. § 3583, Inclusion of a term of supervised release after imprisonment, provides
  in applicable part:

                (e) Modification of conditions or revocation. - The court may, after
                considering the factors set forth in section 3553(a)(l ), (a)(2)(B),
                (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),
       Case 1:10-cr-00391-CM Document 1945 Filed 06/18/21        3 of 4MrtMahon
                                                           PaaeColleen
                                                      Honorable'
                                                                    June 8, 2021
                                                                      Pa e 3 of 4

            (l) terminate a term of supervised release and discharge the defendant
            released at any time after the expiration of one year of supervised
            release, pursuant to the provisions of the Federal Rules of Criminal
            Procedure relating to the modification of probation, if it is satisfied
            that such action is wan-anted by the conduct of the defendant and the
            interest of justice(.)


      Federal Rule of Criminal Procedure Rule 32.1 Revoking or Modifying
      Probation or Supervised Release provides in applicable part:


              (c) Modification.
              ( 1) In General. Before modifying the conditions of probation or
      supervised release, the court must hold a hearing, at which the person has
      the right to counsel and an opportunity to make a statement and present any
      information in mitigation.
               (2) Exceptions: A hearing is not required if:
               (A) the person waives the hearing; or
               (B) the relief sought is favorable to the person and does not extend
       ther term of probation or supervised release; and
              (C) an attorney for the government has received notice of the relief
       sought, has had a reasonable opportunity to object, and has not done so.



       "lnterest(s) of justice" is defined as "The proper view of what is fair and right in th matter
in which the decision-maker has been granted discretion." This definition dates to the 1
century. Black's Law Dictionary, 11 th Edition, Thomso11'Reuters, 2019.

      The case law in the 2nd Circuit is quite clear on this subject and supports early terr   ation
when it is appropriate.
      District Comt Judges have recogni:t.ed that early termination is appropriate in som cases.
For example. in United States v. Trotter, 321 F. Supp. 3d 337 (E.D.N.Y. 2018), 2018 U~S. Dist.
LEXIS 111946; 2018 WL 3321426, District Judge Jack B. Weinstein noted that the Eas em
District Probation Office recommends early tennination where wa1Tanted, because the sources
of the probation department are limited, and should be focused where needed. Id. at 34

        The 2nd Circuit has held, "Occasionally, changed circumstances--for instance,
exceptionally good behavior by the defendant or a downward tum in the defendant's ab ity to
pay a fine or restitution imposed as conditions ofrelease-will render a previously im sed term
or condition of release either too harsh or inappropriately tailored to serve the general
punishment goals of section 3553(a)." United States v. Lussier, 104 F.3d 32, 36 (2d Ch, 1997);
see also United States v. Scheckley, 129 F.3d 114 (2d Cir. 1997).
         Case 1:10-cr-00391-CM Document 1945 Filed 06/18/21 Paae 4 of 4 !
                                                                         'ffonorabl~ Colleen M!Mahon
                                                                                          Jime 8, 2021
                                                                                             Pa e 4 of 4


.       The Office of Probation and Pretrial Services, Administrative Office of the U.S.     Ciurts,
111a2013 a1t1cle entitled Ear(y Termination ofSupervision: No Compromise to Communii)'
Safety, stated "early termination is a practice that holds promise as a positive incentive forl.
persons under supervision and as a measure to contain costs in the judiciary without
compromising the mission of public safety." See, htt s://www.uscourts. ov/federal- roba1       ion-
journal/2013/09/early-termination-supervision-no-comprornise-community-safe~
       I submit that based on Mr. Woody's changed circumstances and four years of               broken
good behavior that he meets the required standards for early termination.


                                         · CONCLUSION

         Mr. Woody's conduct and personal development since his last release from custo y
justifies early termination. No purpose is served by further supervision. The interests of j stice,
and the efficient use of probation department resources, also suppo1t this request.



Respectfully submitted,

 ~~1ZL
AVROM ROBIN

C:      A.U .S.A. Michael Maimin                       (via ECF and email)
        U.S.P.O. Christina Alexander                   (via email)
